Title: To James Madison from Samuel Williams, 21 August 1801 (Abstract)
From: Williams, Samuel
To: Madison, James


21 August 1801, London. Acknowledges JM’s letter of 29 June. Will close his public trusts with full statement of financial transactions and transmit accounts to secretary of treasury. Will pay Rufus King balance of public money. Hopes Erving will arrive when expected and “serve the United States & the Claimants as faithfully as I have served them.”
 

   RC (DNA: RG 59, CD, London, vol. 8); Tr (NHi). RC 1 p. Tr unsigned; sent to Rufus King and docketed by him.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:357–58.


   A full transcription of this document has been added to the digital edition.
